                                   EXHIBIT A
         CASE 0:19-cv-02879-PJS-HB Doc. 1-1 Filed 11/12/19 Page 1 of 11



STATE OF MINNESOTA                                                    DISTRICT COURT

COUNTY OF HENNEPIN                                       FOURTH JUDICIAL DISTRICT

                                                            CASE TYPE - Personal Injury


Melvin Earl Jacobs, Jr.,

                                          Plaintiff,

      vs.                                                                SUMMONS

County of Hennepin;
Scott Collins; John Doe
(whose true name is unknown);                                  Court File No. - - - -
and Jane Roe (whose true name
is unknown)

                                          Defendants.


      THIS SUMMONS IS DIRECTED TO THE ABOVE-NAMED DEFENDANTS.

1.     YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The

      Plaintiffs Complaint against you is attached to this Summons. Do not throw these

      papers away. They are official papers that affect your rights. You must respond to

       this lawsuit even though it may not yet be filed with the Court and there may be no

       court file number on this Summons.

2.     YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS.

       You must give or mail to the person who signed this Summons a written response

       called an Answer within 20 days of the date on which you received this Summons.

       You must send a copy of your Answer to the person who signed this Summons
       CASE 0:19-cv-02879-PJS-HB Doc. 1-1 Filed 11/12/19 Page 2 of 11



     located at: Jordan S. Kushner, Attorney at Law, 431 South Seventh Street, Suite

     2446, Minneapolis, Mirµiesota 55415.

3.   YOU MUST RESPOND TO EACH CLAIM. The Answer is your written

     response to the Plaintiffs Complaint. In your Answer you must state whether you

     agree or disagree with each paragraph of the Complaint. If you believe the

     Plaintiff should not be given everything asked for in the Complaint, you must say

     so in your Answer.

4.   YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN

     RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED

     THIS SUMMONS. If you do not Answer within 20 days, you will lose this case.

     You will not get to tell your side of the story, and the Court may decide against you

     and award the Plaintiff everything asked for in the Complaint. If you do not want

     to contest the claims stated in the Complaint, you do not need to respond. A

     default judgment can then be entered against you for the relief requested in the

     Complaint.

5.   LEGAL ASSIST AN CE. You may wish to get legal help from a lawyer. If you

     do not have a lawyer, the Court Administrator may have information about places

     where you can get legal assistance. Even if you cannot get legal help, you must

     still provide a written Answer to protect your rights or you may lose the case.




                                           2
        CASE 0:19-cv-02879-PJS-HB Doc. 1-1 Filed 11/12/19 Page 3 of 11



6.    ALTERNATIVE DISPUTE RESOLUTION. The paities may agree to or be
               I


      ordered to participate in an alternative dispute resolution process under Rule 114

      of the Minnesota General Rules of Practi9e. You must still send your written

      response to the Complaint even if you expect to use alternative means of resolving

      this dispute.


Dated: October 22, 2019                         LAW OFFICE OF JORDAN S. KUSHNER


                                                    By s/Jordan S. Kushner
                                                       Jordan S. Kushner, ID 219307
                                                      Attorney for Plaintiff
                                                      431 South 7th Street, Suite 2446
                                                      Minneapolis, Minnesota 55415
                                                        (612) 288-0545




                                            3
         CASE 0:19-cv-02879-PJS-HB Doc. 1-1 Filed 11/12/19 Page 4 of 11



STATE OF MINNESOTA                                                       DISTRICT COURT

COUNTY OF HENNEPIN                                         FOURTH JUDICIAL DISTRICT

                                                              CASE TYPE - Personal Injury


Melvin Earl Jacobs, Jr. ,

                                             Plaintiff,
                                                                         COMPLAINT
       vs.

County of Hennepin;                                             JURY TRIAL DEMANDED
Scott Collins; John Doe
(whose true name is unknown);                                    Court File No. - - - - -

and Jane Roe (whose true name
is unknown)

                                             Defendants.


       Plaintiff Melvin Earl Jacobs, Jr., for his Complaint against above-named

Defendants, states and alleges as follows:

                                   I. INTRODUCTION

              1.      This is an action for money damages arising out of an incident on

September 13, 2015 when Plaintiff Melvin Jacobs was incarcerated at the Hennepin

County Jail, and another inmate brutally assaulted Mr. Jacobs causing severe injuries.

Hennepin County jail staff failed to monitor the quad where Mr. Jacobs was confined as

another inmate went into Mr. Jacobs' cell trying to start a fight, and shortly thereafter a

third inmate followed Mr. Jacogs down the hall, and then repeatedly struck and brutally

beat Mr. Jacobs, causing multiple fractures around his face and neck. Plaintiff's causes
         CASE 0:19-cv-02879-PJS-HB Doc. 1-1 Filed 11/12/19 Page 5 of 11



of action include statutory violati9ns of 42 U.S.C. § 1983 for violations of his

constitutional rights to due process, and state common law claims for negligence.

                                    II. THE PARTIES

              2.      Plaintiff Melvin Earl Jacobs, Jr. is a resident of Anoka, Anoka

County, Minnesota.

               3.     Defendant County of Hennepin is a municipality in the State of

Minnesota, and through its agents, and employees, is responsible for the actions that are

the subject of this lawsuit.

              4.      Defendant Deputy Scott Collins was a detention deputy employed by

Defendant County of Hennepin at the time of, and in connection with the incident giving

rise to this case. Defendant Collins was acting within the course and scope of his

employment with Defendant Hennepin County. At all times relevant hereto, Collins was

acting under color of state law. Defendant Collins is being sued in his personal and

official capacity.

               5.     Defendants John Doe and Jane Roe, whose true names are unknown,

were employed by Defendant were employed by Defendant County of Hennepin at the

time of, and in connection with the incident giving rise to this case. Said Defendants

violated their constitutional and common law duties to protect Plaintiffs safety.

Defendants Doe and Roe were acting within the course and scope of their employment

with Defendant Hennepin County. At all times relevant hereto, Doe and Roe were acting



                                              2
         CASE 0:19-cv-02879-PJS-HB Doc. 1-1 Filed 11/12/19 Page 6 of 11



under color of state law. Defendants Doe and Roe are being sued in their personal and

official capacities.

                             III. FACTUAL BACKGROUND

               6.      On or about July 22, 2015, Plaintiff Melvin Jacobs was arrested and

detained at the Hennepin County jail on a felony charge of violating a no contact order

within ten years of two prior convictions. Mr. Jacobs could not afford bail and continued

to be detained during the months that the court proceedings continued.

               7.      Mr. Jacobs did not have a history of violence, and was initially

housed in a low risk unit. However, on or about September 1, 2015, jail officials moved

Mr. Jacobs moved him to Quad 5B, a high risk unit with violent inmates.

               8.      On the late morning of September 13, 2015 another inmate came into

Mr. Jacobs' cell wanting to fight. Detention deputies were responsible for monitoring

actions in the quad at all times through video surveillance. Another inmate coming into

Mr. Jacobs ' cell was clearly a sign of danger and a violation of jail rules. However, jail

staff did not respond to this incident. Defendant Collins was on duty and responsible for

monitoring the quad, but did not intervene. Mr. Jacobs was able to avoid a fight.

               9.      Approximately five minutes later on September 13, 2015, several

minutes before 11 :30 am, inmate William Luckett confronted Mr. Jacobs in the hallway

in the quad and challenged Mr. Jacobs to a fight. Mr. Jacobs responded by turning around

and walking away towards his cell. Luckett followed Jacobs.



                                               3
         CASE 0:19-cv-02879-PJS-HB Doc. 1-1 Filed 11/12/19 Page 7 of 11



              10.    Detention deputies were responsible for monitoring inmates in the

quad at all times, and should have responded to such aggressive and confrontational

behavior by Luckett in order to prevent any fight from occurring. There was no response

by jail staff. Defendant Collins was on duty and responsible for monitoring the quad, but

did not intervene.

              11.    As Jacobs approached his cell, Luckett hit Jacobs from behind.

Jacobs fell to the ground. Luckett then got on top of Jacobs and continually struck and or

kicked Jacobs in the head for at least several minutes. Jacobs lost consciousness. There

was a pool of blood on the ground. There was no response by jail staff as Luckett

followed Jacobs, struck him and then got on top of him and continued to attack him.

              12.    Finally at approximately 11 :33 am, Defendant Deputy Collins

responded to the incident by going to the scene after Jacobs had been beaten for at least

several minutes and was on the ground unconscious and bleeding.

              13.    Deputy Collins knew or should have known of Luckett's dangerous

conduct towards Jacobs before the assault happened, and knew or should have known of

the assaults during the several minutes that Luckett brutally beat Jacobs.

              14.    Upon information and belief Deputy Collins was the only guard

assigned to monitor two or more quads. It was typical practice for at least two guards to

monitor the area in order to ensure inmate safety, and upon information and belief, it was

jail policy and procedure to have at least two guards.


                                              4
         CASE 0:19-cv-02879-PJS-HB Doc. 1-1 Filed 11/12/19 Page 8 of 11



               15.    Upon information and belief, the Hennepin County Sheriff had a

custom and practice of failing to provide adequate security to protect inmates.

               16.    Upon information and belief, Defendant County of Hennepin

violated its own procedures in failing to provide adequate security to protect Mr. Jacobs.

               17.    More than one hour after the attack, Mr. Jacobs was finally

transported to Hennepin County Medical Center to evaluate and treat his injuries.

               18.    Mr. Jacobs suffered multiple fractures to his face, sinus, thyroid, and

jaw. He also suffered traumatic brain injury. Surgeons needed to install eight metal plates

in Mr. Jacobs ' neck in order to repair his fractures.

               19.    After the underlying incident, Mr. Jacobs has continually suffered

from head and neck pain, memory loss, and loss of vision and blurred vision in his left

eye.

              20.     The injuries have limited Mr. Jacobs in his daily functioning. The

TBI caused him to engage in harmful behavior that was not previously part of his history.

He lost his ability to earn a living for several years.

              21.     As a result of the acts of Defendants and their agents, Plaintiff has

suffered extensive damages, including but not limited to severe and permanent pain and

suffering, disability, disfigurement, severe mental and emotional distress, humiliation and

embarrassment, past and future medical treatment expenses, and past and future economic

loss, thereby resulting in damages in excess of $75 ,000.


                                                5
         CASE 0:19-cv-02879-PJS-HB Doc. 1-1 Filed 11/12/19 Page 9 of 11



                                IV. CAUSES OF ACTION·

              22.    Plaintiff hereby realleges and incorporates by reference all

allegations contained »7ithin Paragraphs I to 21 of this Complaint.
                                I

              23.    COUNT 1 - VIOLATION OF 42 U.S.C. § 1983-FOURTEENTH

AMENDMENT -- DUE PROCESS. Defendants, acting under color of state law,

deprived Plaintiff Melvin Jacobs of his rights, privileges and immunities secured by the

Constitution and laws of the United States, in violation of 42 U.S.C. § 1983, by

committing acts in violation of his Fourteenth Amendment right to due process as a

pretrial detainee by placing him in conditions where he faced a substantial risk of serious

harm, observing him in a situation where he risked serious harm, observed him suffering

serious harm, and were deliberately indifferent to the substantial risk of serious harm.

              24.    COUNT 2 - VIOLATIONS OF 42 U.S.C. § 1983 - FAILURE TO

PROPERLY TRAIN AND SUPERVISE. Defendant Hennepin County deprived

Plaintiff Melvin Jacobs of his rights, privileges and immunities secured by the

Constitution and laws of the United States, in violation of 42 U.S.C. § 1983, by failing to

properly train and supervise their detention deputies to protect the safety of jail inmates,

and thereby implicitly authorized individual Defendants to violate the rights of Plaintiff.

              25.     COUNT 3 - VIOLATIONS OF 42 U.S.C. § 1983 - UNLAWFUL

POLICY, PRACTICE AND CUSTOM. Defendant County of Hennepin deprived

Plaintiff Melvin Jacobs of his rights, privileges and immunities secured by the


                                               6
         CASE 0:19-cv-02879-PJS-HB Doc. 1-1 Filed 11/12/19 Page 10 of 11



Constitution and laws of the United States, in violation of 42 U.S.C. § 1983, by

maintaining unlawful policies, customs or practices with respect to failure to proected the

safety of jail inmates.

              26.     COUNT 4 - NEGLIGENCE. Defendants, individually or through

their agents and employees, by their above-described actions, breached their duty to

exercise a reasonable standard of care in their special duty to protect the safety of Plaintiff

Melvin Jacobs, an inmate in Defendants ' custody and control.

              27.     As a result of Defendants' above-described illegal and improper

conduct, Plaintiff Melvin Jacobs has suffered the damages described in paragraph 21 of

this Complaint.

                                V. RELIEF REQUESTED

       WHEREFORE Plaintiff prays for Judgment in his favor as follows:

       1.     Awarding judgment in favor of Plaintiff against the Defendants and each of

them jointly and severally in an amount in excess of $75,000.00 as and for compensatory

damages.

       2.     Awarding punitive damages against Defendants.

       3.      Awarding Plaintiff all of his costs and disbursements herein, and

prejudgment interest.

       4.      Awarding Plaintiff reasonable attorney fees pursuant to 42 U.S.C. § 1988.




                                               7
        CASE 0:19-cv-02879-PJS-HB Doc. 1-1 Filed 11/12/19 Page 11 of 11



       5.     Such other and further relief as the Court may deem just and proper.


Dated: October 22, 2019
                                                LAW OFFICE OF JORDAN S. KUSHNER


                                                    By s/Jordan S. Kushner
                                                       Jordan S. Kushner, ID 219307
                                                      Attorney for Plaintiff
                                                       431 South 7th Street, Suite 2446
                                                      Minneapolis, Minnesota 5 5415
                                                        (612) 288-0545


            ACKNOWLEDGMENT REQUIRED BY MINN. STAT.§ 549.211

       The Plaintiff, by his undersigned attorney, hereby acknowledges that, pursuant to
Minn. Stat. § 549 .211, costs, disbursements, and reasonable attorney and witness fees
may be awarded
to the opposing party in this litigation.


Dated: October 22, 2019                              By s/Jordan S. Kushner
                                                       Jordan S. Kushner, ID 219307
                                                       Attorney for Plaintiff




                                            8
